Exhibit 10.2

FIRST AMENDMENT TO THE
DELUXE CORPORATION 2008 STOCK INCENTIVE PLAN

The Deluxe Corporation 2008 Stock Incentive Plan (the “Plan”), as adopted by the
Board of Directors of Deluxe Corporation (“Deluxe”) on February 20, 2008, and
approved by the shareholders of Deluxe at the annual meeting held on April 30,
2008, is hereby amended as follows, pursuant to a resolution adopted by the
Board of Directors on December 9, 2009, and the authority reserved by the Board
of Directors in Section 8(a) of the Plan.

1. Section 6 of the Plan is amended by the addition of a new subsection 6(h) to
read as follows:



      “(h) Recoupment of Certain Awards. The provisions of this Section 6(h)
shall apply to any Award granted in connection with a Performance Period
commencing on or after January 1, 2010, to any Participant who is an officer
subject to Section 16 of the 1934 Act at any time while the Award is
outstanding. If the Committee determines that any portion of an Award is an
“Excess Award”, as hereinafter defined, then, if such determination is made
while the Award is still outstanding, it shall be reduced by the portion thereof
that constitutes an Excess Award. If such determination is made after the Award
has been exercised or settled, then all future payments (including deferred
payments) to the Participant with respect to other Awards shall be offset until
the amount of the Excess Award has been recouped, and the Committee may, in its
reasonable discretion, arrange for the recoupment of such Excess Award by
pursuing legal action against the Participant, by entering into an agreement
with the Participant for the repayment of the Excess Award (or in the case of an
Award settled by a transfer of Shares the return of such Shares and repayment to
the Participant of any exercise price paid), or, to the extent permitted by
applicable law, by offsetting any other amount owed to the Participant by Deluxe
or any of its subsidiaries, or by any combination of the foregoing. For purposes
of this Section 6(h), the term “Excess Award” shall mean the following, as
determined by the Committee in its sole discretion:



  (i)   In the case of a Performance Award, if Deluxe is required to issue a
restatement of any financial statement filed with the Securities and Exchange
Commission (other than a restatement due to a change in accounting policy)
within twelve (12) months after the end of the performance period with respect
to such Performance Award, and the Committee determines that the misconduct by a
Participant was a significant contributing factor to such restatement, then all,
or such portion as the Committee in its reasonable discretion determines to be
appropriate, of any Award the value of which was affected by such financial
statement, shall be an Excess Award. Without limiting the generality of the
foregoing, in the case of an Award that is an Option, Stock Appreciation Right,
Restricted Stock, or Restricted Stock Unit the Committee may determine the
portion of such Award that constitutes an Excess Award on the basis of its
estimate of the effect on the value of the Shares resulting from such
restatement, or the amount realized by the Participant from the sale of such
Shares, or on any other basis that it determines to be appropriate.



  (ii)   If any portion of an Option, Stock Appreciation Right, Restricted
Stock, or Restricted Stock Unit is determined to be an Excess Award, then the
portion of any Dividend Equivalent that is attributable to the Excess Award
shall also be an Excess Award. If the Participant has received any Restricted
Stock or Restricted Stock Units as a matching grant of a deferred incentive
payment pursuant to Section 6.1 of the Annual Incentive Plan and such incentive
payment is subsequently determined to be an Excess Award under the Annual
Incentive Plan, then the portion of the Restricted Stock or Restricted Units
that is attributable to the Excess Award shall also constitute an Excess Award.
For purposes of reducing any Award pursuant to this Plan, the Committee may
treat any amount determined to be an Excess Award under Section 6.4 of the
Annual Incentive Plan as an Excess Award.”

IN WITNESS WHEREOF, Deluxe has caused this Amendment to be executed on its
behalf this 9th day of December, 2009.

DELUXE CORPORATION

By: /s/ Anthony C. Scarfone
Senior Vice President,
General Counsel and Secretary


